Title: James Madison to Asher Robbins, 12 February 1835
From: Madison, James
To: Robbins, Asher


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Feby 12— 35
                            
                        
                          
                        I have long been in debt for the Copy of your "Discourse before the P. B. K. Society of Brown. University;" as
                            I yet am for kind attention from other friends.  For apologies for these delays, not unfrequently spun out into 
                            entire omissions, I must rely on my age now within a few days of its 85th. year, to which is added a State of health, severely
                            crippled by disease. I find as is, doubtless, a common case, that the claims on my attention do not decrease pari passu
                            with my ability to do justice to them.
                        Late as it however is, and conditioned as I am, I cannot but express my thanks for your elegant tribute to
                            Classical literature, and my wish that its counsels and exhortations may have all the effect they merit; tendering you at
                            the same time the renewed expression of my cordial esteem and respectful salutations.
                        
                        
                            
                                J. M.
                            
                        
                    